DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the knot in the base in claim 9 lines 9 and 14, and claim 13 line third to last must be shown clearly within the base as claimed or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claims 9, 11, 13 and 15 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 9, "the outer surface" should read "an outer surface".
Regarding claim 11, "carboard' should read "cardboard".
Regarding claim 13, 
"the outer surface" should read "an outer surface".
"first closed- loop" should read "first closed-loop".
"the distal end of the other support wall" should read "a distal end of the other support wall".
Regarding claim 15, "and first end" should read "a first end".


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 10, 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "a closed-loop" twice in the last line of “a first rope” and the last line of “a second rope”.  Examiner interprets first instance as “a first closed-loop” and the second instance as “a second closed-loop”.
Claim 9 also recites the limitation "along at least a portion of at least two of the plurality of support walls… wherein one of the support walls having a portion of the channel is opposite the other support wall that has the first and second channels formed therein" in line 2 and line 4.  There is insufficient antecedent basis for this limitation in the claim. What is “the channel”? What are “at least two of the plurality of support walls”? It is unclear what applicant actually discloses. Examiner interprets as “along at least a portion of each of the first support wall and the opposing support wall”. Another possible interpretation from the examiner is “along at least a portion of at least two of the plurality of support walls… wherein one of the at least two support walls has a portion of the at least two continuous channels”.
Claim 9 recites the limitation “the handle comprises: a first rope…and a second rope” in lines 6, 7 and 11. It is unclear if a first and a second rope are the same or different from the “at least one rope” of claim 8 on which it depends. Due to lack of clarity in claim 9, it is rejected as indefinite. Examiner interprets “the handle” as “a rope”.
Claims 10, 11, 12, 13 and 14 are also rejected as indefinite for dependency on indefinite claim 9. 
Claim 10 recites the limitation "a portion of the closed-loop portions" in the first sentence.  There is insufficient antecedent basis for this limitation in the claim, as there are no “closed-loop portion” or “closed-loop portions” beforehand. Examiner interprets as “a portion of the closed-loops”.
Claim 13 recites the limitation "a portion of the channel" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which “channel is being referred to of the “at least two continuous channels” recited in lines 2-3. Examiner interprets as “a channel” to read as “a portion of the at least two continuous channels”.
Claim 15 recites the limitation “the opening” in line 3. It is unclear what applicant means. There is “an opening” in line 2, and “an opening” in precedent claim 1 in line 4. Examiner interprets using “an opening” from claim 15.
Claim 16 recites the limitation “the opening” in line 2. It is unclear what applicant means. There is “a second opening” in line 1, “an opening” in precedent claim 15 in line 2, and “an opening” in precedent claim 1 in line 4. Examiner interprets using “a second opening” from claim 16. 
Claim 14 is rejected due to its dependency on indefinite claim 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1, 2, 3, 6, 7, 8, 12, 15-20 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Waltermire (US 20180327171).
Regarding claim 1, Waltermire discloses a cooler (100, Fig 1), comprising: 
  a body (box 110) comprising a base (bottom end 104) and a plurality (insulated panels 130) of support walls coupled to the base and extending upwardly therefrom, the base and the plurality of support walls defining an interior cavity (box cavity 206) therein and forming an opening (box opening 106) at the distal ends of the plurality of support walls; 
  a lid (box top 190) substantially covering the opening; and 
  a handle (handle 178a,b) extending around 
  a first support wall (side panel 122a), the base, and an opposing support wall (side panel 122b), 
  a portion of the handle extending above the lid (top portion of 178a,b), 
    wherein the portion of the handle is configured to allow a user to carry the body and the lid with one hand.
Regarding claim 2, Waltermire discloses the cooler of Claim 1, wherein at least the body (box 110) and the lid (box top 190) are made entirely of a disposable, biodegradable and/or recyclable material ([0043] top panel 240 comprises entirety of 190, [0033] box of corrugated cardboard).
Regarding claim 3, Waltermire discloses the cooler of Claim 2, wherein the disposable, biodegradable and/or recyclable material is a pulp-based ([0087] whole assembly is repulpable) material.
Regarding claim 6, Waltermire discloses the cooler of Claim 2, wherein the disposable, biodegradable and/or recyclable material is a pulp-based ([0087] whole assembly is repulpable) material that is compostable ([0087] compostable).
Regarding claim 7, Waltermire discloses the cooler of Claim 2, wherein the handle (handle 178a,b) is made entirely of a disposable, biodegradable and/or recyclable material ([0040] cardboard).
Regarding claim 8, Waltermire discloses the cooler of Claim 1, wherein the handle (handle 178a,b) comprises at least one rope ([0040] twisted paper rope).
Regarding claim 12, Waltermire discloses the cooler of Claim 8, wherein the at least one rope ([0040] twisted paper rope) is made from at least one of twine, hemp, and jute ([0040] hemp or jute).
Regarding claim 15, Waltermire discloses the cooler of Claim 1, wherein the handle (handle 178a,b) comprises and first end (top end of 178a) coupled to a second end (top end of 178b) and defining an opening (distance of opening provided by 190 between 178a and 178b) therethrough, 
    wherein the body (box 110) and lid (box top 190) coupled to the body is positioned within the opening, and wherein the first end and the second end is disposed above the lid.
Regarding claim 16, Waltermire discloses the cooler of Claim 15, wherein a second opening (opening through 178a and 178b) is defined adjacent to the ends of the handle (handle 178a,b) when the first end (top end of 178a) is coupled to the second end (top end of 178b), the opening being used to transport the body and the lid when the lid is coupled to the body.
Regarding claim 17, Waltermire discloses the cooler of Claim 15, wherein the handle (handle 178a,b) is made entirely of a disposable, biodegradable and/or recyclable material ([0040] hemp or jute).
Regarding claim 18, Waltermire discloses the cooler of Claim 17, wherein the disposable, biodegradable and/or recyclable material is selected from at least one of a corrugated cardboard ([0040] cardboard) material and a pulp-based ([0087] whole assembly is repulpable) material.
Regarding claim 19, Waltermire discloses the cooler of Claim 1, wherein the body is double-walled (sheet walls 352,354).
Regarding claim 20, Waltermire discloses the cooler of Claim 1, wherein the body is single-walled ([0035] a top and bottom end with single side panels 112a, 112b, 122a, 122b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Waltermire in view of Jobe (US 20200102139).
Regarding claim 4, Waltermire discloses the cooler of Claim 2, wherein the disposable, biodegradable and/or recyclable material is a pulp-based material ([0043] top panel 240 comprises entirety of 190, [0033] box of corrugated cardboard), 

but lacks a material made with a combination of recycled paper and wax. Jobe, however, teaches a material made with a combination of recycled paper and wax ([0084] recycled paper with a moisture barrier of wax added). 

The purpose of a recyclable cooler is to be street-side recyclable. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooler material of Waltermire with recycled paper and wax as taught by Jobe in order to be street-side recyclable.

Regarding claim 5, Waltermire modified above discloses the cooler of Claim 2, wherein the disposable, biodegradable and/or recyclable material is a pulp-based ([0087] whole assembly is repulpable) material that includes a wax additive ([0043] top panel 240 comprises entirety of 190, [0033] box of corrugated cardboard), 

but lacks a material made of a pulp-base with wax additive. Jobe, however, teaches a material made of a pulp-base with wax additive ([0084] recycled wood pulp with a moisture barrier of wax added). 

The purpose of a recyclable cooler is to be street-side recyclable. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooler material of Waltermire with a pulp-based wax additive as taught by Jobe in order to be street-side recyclable.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Waltermire (US 20180327171) in view of Kouwenberg (US 5165583).
Regarding claim 13, Waltermire modified above discloses the cooler of Claim 8, wherein the outer surface (outer surface of 110; also see Objection) of the body (box 110) comprises 
  a base (180) and at least two (130a, 130c) of the plurality of support walls (insulated walls 130),  
    wherein the handle comprises a rope (see precedent claim 8), 

but lacks at least two continuous channels formed along the base and continuing upwards along at least a portion of at least two of a plurality of support walls, 
    wherein a first channel is parallel to a second channel, 
    wherein one of the support walls having a portion of the channel is opposite the other support wall that has the first and second channels formed therein,
    wherein at least a portion of the rope is inserted within the first channel of the base and extends beyond the distal end of one of the two support walls having the first channel and returns back to the second channel formed in the same support wall, and 
  proceeds along the second channel formed in the base and extends beyond the distal end of the other support wall, and 
  then returns back to the first channel formed in the other support wall, and 
  proceeds back to the first channel in the base, 
    wherein a knot is formed within the first channel located at the base, the rope forming a first closed- loop beyond the distal end of one of the support walls and a second closed-loop beyond the distal end of other support wall. 

Kouwenberg, however, teaches 
    at least two continuous channels (12 on one side of 4, 12 on the opposing side of 4) formed along the base (4) and continuing upwards along at least a portion (12 on one side of 2, 12 on the opposing side of 2) of at least two (on one side of 2, on the opposing side of 2) of the plurality of support walls (side walls of 2 and 4), 
    wherein a first channel (12 on one side of 4 and 2) is parallel to a second channel (12 on the opposing side of 4 and 2), 
    wherein one of the support walls having a portion (a portion of 12) of the channel is opposite the other support wall that has the first and second channels formed therein,
    wherein at least a portion (portion of 20 beneath 14) of a rope (20) is inserted within the first channel of the base and extends beyond a distal end (top of 2) of one (one side of 2) of the two support walls having the first channel and returns back to the second channel formed in the same support wall, and 
  proceeds along the second channel formed in the base and extends beyond the distal end (opposing side of 2) of the other support wall, and 
  then returns back to the first channel formed in the other support wall, and 
  proceeds back to the first channel in the base, 
    wherein a knot (20 is threaded under, col 2 line 56) is formed within the first channel located at the base, the rope forming a first closed- loop beyond the distal end of one of the support walls and a second closed-loop beyond the distal end of other support wall. 

The purpose of a rope within a channel is to guide one half into engagement with another half of a cooler. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rope of Waltermire with guides as taught by Kouwenberg in order to guide the rope on the cooler so that the rope does not slide down the face of the cooler in use.

Regarding claim 14, Waltermire modified above discloses the cooler of Claim 13, wherein the handle (handle 178a,b) further comprises a wrap (176a,b), the wrap enclosing a portion of the first closed-loop (portion of 178a near 176a) and a portion of the second closed-loop (portion of 178b near 176b) that are formed above the distal ends of the support walls (insulated panels 130). 


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC C BALDRIGHI/Examiner, Art Unit 3733                  

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733